February 19, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       IN THE GUARDIANSHIP OF LILLIAN HESTER, AN ALLEGED
                    INCAPACITATED PERSON

NO. 14-15-00001-CV

                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on September 30, 2014. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Martin Gonzales.
      We further order this decision certified below for observance.